Citation Nr: 1547210	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating higher than 30 percent for post-operative residuals of testicular cyst with left orchitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to May 20, 2008.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty for training from May to August 1975 as a member of the New York Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  An October 2007 rating decision granted an increased rating from 0 to 30 percent for the post-operative testicular residuals, effective in May 2007; and, a May 2009 rating decision denied a TDIU.  The Veteran perfected separate appeals of those determinations.

The Veteran appeared at a Board hearing at the local RO in July 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

In January 2015, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.  In a May 2015 rating decision, the AMC granted service connection for PTSD with a total rating; neurogenic bladder with a 40-percent rating; neurogenic bowel with a 30-percent rating; gastroesophageal reflux disease with a 10-percent rating; and, special monthly compensation for loss of a creative organ and due to being housebound, all effective in May 2008.  

There is no indication that the Veteran has appealed either the assigned initial ratings or effective date.  Hence, those issues are not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The grant of a 100 percent rating and SMC on account of being housebound renders the issue of entitlement to TDIU moot for the period beginning May 20, 2008.  Cf. Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).

In August 2015, prior to recertification of the appeal to the Board, the Veteran's agent withdrew his representation.



FINDINGS OF FACT

1.  In June 2015, the Veteran failed, without good cause, to report for a scheduled examination that was necessary to decide his claim for an increased rating for post-operative residuals of testicular cyst with left orchitis.

2.  For the period prior to May 20, 2008, the Veteran's service-connected disability, post-operative residuals of testicular cyst with left orchitis did not preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim for a rating higher than 30 percent for post-operative residuals of testicular cyst with left orchitis is denied as a matter of law.  38 C.F.R. § 3.655(b) (2015).

2.  The requirements for a TDIU for the period prior to May 20. 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.155, 3.159, 3.340, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the October 2007 rating decision, in a July 2007 letter, the RO provided the Veteran with time-compliant and substantially content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  The letter did not contain the then-required notice on the rating criteria for the Veteran's genitourinary (GU) disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Neither the Veteran nor his representative asserted any prejudice as a result of the content error.  Hence, the Board finds the VCAA notice requirements were met.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir.  2009).  A March 2009 RO letter provided the Veteran with fully time- and content-compliant VCAA notice for his TDIU claim.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records and the records related to his receipt of Social Security disability benefits are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

As noted in the Introduction, the Board remanded the case for additional development, including an examination.  The AMC complied with this remand instruction to the extent possible.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Increased Rating for GU Disability

Legal Requirements

VA regulations provide that when a claimant fails without good cause to report for a necessary medical examination in conjunction with a claim for an increased rating; the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

Analysis

The October 2007 rating decision granted the increase from 10 to 30 percent on the basis of VA treatment records.  The Veteran was not afforded an examination.  That decision noted that the testicular disability was evaluated analogously, see 38 C.F.R. § 4.20), and awarded the maximum schedular rating for urinary tract infection (UTI).  See 38 C.F.R. § 4.115a (2015).  As the Veteran's disability is rated analogously, other rating criteria should have been considered to determine if a higher rating was appropriate.  The rating decision did not, however, explain why a higher rating was not appropriate for voiding obstruction, though evidence added to the record during the appeal process indicated that the Veteran had to wear absorbent materials for incontinence.  See 38 C.F.R. § 4.115a.

The Board remanded the case in January 2015 for a GU examination of the Veteran to determine the current nature and severity of the post-operative testicular disorder with orchitis.  The remand explained why the Board had found the examination to be necessary.

A Report of General Information dated in April 2015 reflects that, after receipt of his copy of the January 2015 Board remand, the Veteran called the RO and inquired into the status of the examination.  The Veteran was to be contacted and informed of the status of the examination.  The Veteran's inquiry, of course, was prior to his receipt of notice of the May 2005 rating decision.

Documentation in the claims file reflects that, in May 2015, the AMC requested that an examination be scheduled.  A copy of the updated examination request in the claims file reflects that an examination was scheduled in June 2015 at a VA Medical Center (VAMC), and that the Veteran failed to report.

A copy of the examination notice letter is not in the claims file; but the August 2015 supplemental statement of the case, informed the Veteran of the finding that he had failed without good cause to report for the examination and provided him with the provisions of 38 C.F.R. § 3.655.  There is no indication that the Veteran has disputed the report that he failed to report for a scheduled examination without good cause.

There is also no indication that the Veteran has provided any reasons for not reporting for the examination; and there is no other indication of good cause for his failure to report for the scheduled examination.

Failure to receive notice of an examination could provide good cause for the failure to report.  The presumption of regularity does not necessarily apply to notices of VA examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  

The fact that the Veteran has not disputed the finding that he failed to report without good cause and that previous attempts to schedule him for examinations were all successful; weighs the evidence in favor of a finding that he was notified of the examination and failed to report.

The examination was necessary, because the Veteran had not received an examination in many years and there was evidence that the disability had changed, inasmuch as he reported the use of absorbent material.

In light of the fact that the Veteran failed without good cause to report for a necessary examination in conjunction with his claim for a rating higher than 30 percent, the claim must be denied. 38 C.F.R. § 3.655(b).

TDIU 

Legal Requirements

For VA purposes, TDIU exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist when earned annual income exceeds the poverty threshold, on a facts found basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.

TDIU may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.

Discussion

Prior to May 20, 2008, the Veteran was service connected for only his GU disability.  Hence, his combined rating was 30 percent, as of May 21, 2007, and noncompensable before that date.  This means that he did not meet the percentage requirements for TDIU.  38 C.F.R. § 4.16(a).

Entitlement to a total disability rating based on individual unemployability is warranted under 38 C.F.R. § 4.16(b) regardless of the Veteran's percentage ratings where the service connected disabilities alone render him unemployable.  

While the cased was on remand, the AMC determined that referral for consideration of a TDIU on an extraschedular basis was not indicated by the evidence of record.  The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance.  

The Board may, however, either affirm a determination by the AOJ, or determine whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); but see Wages v. McDonald, 27 Vet. App. 233, 238 (2015), Kasold, C. J., concurring.  For the reasons set forth below, the Board finds that a remand for this purpose is not warranted.

At the hearing, the Veteran testified that he had not worked since around 2001.  His prior jobs included bagging groceries and other unskilled employment.  Among the reasons he asserted for his inability to maintain employment was that he was fired for frequent absences and his need for frequent trips to the bathroom.

The evidence of record, however, compellingly shows that his unemployability was due to his serious neurological disabilities and PTSD; which were not service connected prior to May 20, 2008.  The findings of a Social Security Administration Administrative Law Judge, who considered VA treatment records, reflect that the Veteran was wheelchair bound due to reflex sympathetic dystrophy, and that drugs prescribed for that disability made him drowsy and impaired concentration.  The preponderance of the evidence of record shows that the Veteran's post-operative left testicular residuals, which include urine incontinence, alone, did not render him unable to obtain and maintain substantially gainful employment.  Thus, the Board finds that, for the period May 21, 2007, to May 19, 2008, the post-operative testicular disorder with orchitis did not render the Veteran unable to obtain and maintain substantially gainful employment.  38 C.F.R. § 3.340.

The Veteran's testimony provides evidence that the service connected disability played some role in causing him to lose jobs, but it also show that the service connected disabilities alone was not responsible for his inability to work.  He has not reported, nor does evidence otherwise show that his absenteeism was due to the service connected disability. 

In light of all of the above, the Board finds the preponderance of the evidence is against referral for consideration of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).









						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating higher than 30 percent for post-operative residuals of testicular cyst with left orchitis is denied.

Entitlement to a TDIU for the period prior to May 19, 2008 is denied.



____________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


